The printed case presented by appellant on this appeal is radically defective. It contains no record of any judgment. It presents seven reasons, couched in general terms, in the form of a pleading pertinent to a rule to show cause in a court of first instance why a verdict should not be set aside, but wholly irregular and improper in a case on appeal, which requires grounds for reversal to be explicitly stated.
Disregarding the form of pleading, we find, however, that none of the reasons presented sets out with sufficient distinctness in what particular respect the trial judge erred in any of his rulings, and, hence, will not be considered.
The appeal is dismissed and judgment affirmed, with costs. *Page 163